Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (U.S. Patent 4,080,981).
In regards to claims 20 and 26, Stewart discloses a valve assembly comprising: an inlet (22, Fig. 2), a first outlet (FO), a channel (34), and a moveable member (52); wherein the moveable member (52) is configured and arranged to deform, flex and/or move based on a pressure of a fluid from the inlet (22); wherein the at least one channel (34) enables a fluid coupling of the inlet (22) and the first outlet (FO); wherein at least a portion of the moveable member (52) is configured to be moved away from the at least one channel (34); and wherein at least a portion of the moveable member (34) is configured to at least partially seal the at least one channel (34).
In regards to claims 21 and 22, at least one port (P), and a second outlet (SO); wherein the at least one port (P) is configured to enable compressed fluid to flow through the second outlet (SO). See Fig. 4.
The office notes that the inclusion of material worked upon (i.e. air) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
In regards to claims 23, a leak path (LP); wherein the leak path (LP) enables a fluid coupling of the inlet (22) and the second outlet (SO).
In regards to claims 24 and 25, the leak path (LP) is configured to cause the pressure of the fluid from the inlet (22) to drop.
In regards to claim 26, see the rejection of claim 1. The office further notes that the inclusion of material worked upon (i.e. air) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
In regards to claim 27, see the rejection of claim 22.
	In regards to claim 28, see the rejection of claim 23.
	In regards to claim 29, see the rejection of claim 24. The office further notes that the inclusion of material worked upon (i.e. air) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
	In regards to claim 30, see the rejection of claim 25. The office further notes that the inclusion of material worked upon (i.e. air) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
In regards to claim 31, the moveable member (52) is capable to deform, flex and/or move based on a pressure of outlet air directed from the second outlet. 
In regards to claim 32, Stewart discloses a valve assembly comprising: an inlet (22, Fig. 2), a first outlet (FO), a second outlet (SO), a channel (34), a flexible member (52); and a leak path (LP); wherein the flexible member (52) is configured and arranged to deform, flex and/or move based on a pressure of a fluid directed from the inlet (22); wherein the at least one channel (34) enables a fluid coupling of the inlet (22) and the first outlet (FO); and wherein the leak path (LP) enables a fluid coupling of the inlet (22) and the second outlet (SO).
In regards to claim 33, at least a portion of the flexible member (52) is configured to be moved away from the at least one channel (34).
In regards to claim 34, at least a portion of the flexible member (52) is configured to at least partially seal the at least one channel (34).
In regards to claim 35, an outlet port (FO); wherein the leak path (LP) is positioned between the flexible member (52) and the outlet port (FO). The office notes that the relative location of the leak path is located between the inlet port and the first outlet.
In regards to claim 36, the outlet port (FO) comprises the first outlet (FO).
In regards to claim 37, flexible member (52) is capable to deform, flex and/or move based on a pressure directed from the second outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753